CaSe:19-00524-'Wb DOC#ZZJ_ Filed:O4/16/19

Fii| in this information to identify your case and this filing:

Paoe 1 of 11

    

Debtori Richard Hernandez
First Name Midd|e Name Last Nama

Debtor 2 Bobbie Hernandez
(Spouse, ilfi|ing) First Name Middle Name Last blame

 

 

Ullited States Bankruptcy Courtforthe: WESTERN DlSTR|CT OF MlCH|GAN

 

case number `19-00524 l checkifthlslsan
amended filing

 

 

Officia| Form 106A/B
Schedule AlB: Property wis

in each category, separately list and describe items. List an asset only once. if an asset fits in more than one categoly, list the asset in the category where you
think itfits best. Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct

- lnfonnatlon_ lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number ¢if known).
Answer every question. '

 

Describe Each Residence, Bui|ding, Land. or Other Rea| Estate You Own or Have an interest ln

 

‘l. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

ill No. co to Part 2.
- ¥es. Where is the property?

1.1 What is the property? Cneck all that apply
1110 25th St

 

 

 

 

 

 

- Single-family home
Strael address, if availab|e, or other dacriplion m Dup|ex of multi_unit building
n Condominium or cooperative
L__l Nlanufactured or mobile home `
_ Current value of the Current value of the
Mahlsf€e Ml 49660-0°00 n Lar\d entire pmperty? portion you own?
city - Slata zlP code l:l investment property $65,000.00 $65,000.00
g T'meshare Descrlbe the nature of your ownership interest
ether {such as fee simple, tenancy by the entireties, or
Who has an lntetest in the property? check one a me estate}' if k"°‘""~ -
n Debtor 1 only
Manistee |`J Debtor 2 only
Cour\ly ' l Debtor 1 and Debtorz only

Check if this is community property
m Ai least one of the debtors and another n (see instructional

Other lnformatlon you wish to add about this ltem, such as local
property identification number:

 

 

2. Add the dollar vat ue of the portion you own for all of your entries from Part 1, including any entries for
pages you have attached for Part1. erte that number here... => $65»000-00

nescrise Your vehicles

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? lnclude any vehicles you own that
someone else drives. if you lease a vehicle, also report it on Schedule G.' Executory Contracts and Unexpr'red Leases.

crucial Form 106A/B schedule Ale-. Pmperty ` - pagel
Software Copyright (c) 1996-2019 Best Case, LLC -www.besloase.com - Best Case Bankruptoy

Case:19-00524-jvvb Doc #:21_ Filed: 04/16/19 Page 2 of 11

Debtor1 Richard Hemandez
Debtor 2 Bobbie Hemandez Case number (ifkrlown) 19-00524

 

3. Cars, vans, trucks, tractors, sport utiiity vehicles, motorcycles

 

 

 

 

 

 

 

 

 

 

['J No
l Yes
3.1 Make: dodge , Who has an interest irt the property? check one
Nlode|: dakota l.._.l Debtor 1 only
Year: 1_99?_____ m Debt°F 2 only Cun'ent value of the Current value of the
Approximate mileage: - Debtor 1 and Debtor 2 only entire property? portlon you own?
Other information: n At least one of the debtors and another
i:i check if this is community property $Bo°-oo $Boo-°°
(see instructions} -
3.2 Make: jeep Who has an interest in the property? check one
trader rubicon i.__i center 1 only
Year: M__m___eweee--~ m Debt°' 2 °“|y Current value of the Current value of the \
Approximate mileage: l Debtor 1 and Debtnr 2 only entire property? portion you own?
Other information m At least one of the debtors and another
iIl cheek ir this is community property $7»°°°-°0 $7»0°0-00
(see instructions) '

 

 

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Exampies.' Boats. trailers. moiors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

- No
I:l ¥es

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for 7 n
pages you have attached for Part 2. Write that number here ...... => s laooroo

 

 

 

 

rt 3: Descrlbe tour Personal and Household items

    

»--. via - a srt.;§%v .`»i~éz.e ..w.¢..
6. .Household goods and furnishings
Examp!es: Major appliances furniture, iinens, china, kitchenware

l:l No
l Yes. Describe .....

 

|Fumishings ' l $3,000.00

 

7. Electronics , ' '
Examples.' Te|ev'lsions and radios; audio, video, stereo, and digital equipment computers, printers, scanners; music collections; electronic devices
including cell phones, cameras, media piayers, games

- No
El ¥es. Descrlbe .....

8. Collectibles of value

Examples: Arttiques and tigurines; paintings, prinis, or other artwork; books, pictures, or other art objects; stamp, coin. or baseball card collections;
other collections memorabiila, collectibies
l No

l:l Yes. Describe .....

Oflicial Form 106A/B Schedule A/B: Property page 2
Software Copyright (c) 1996-2019 Bssi Case, LLC - Ww.bestcase.oom Besi Case Bankruptcy

Case:19-00524-jvvb Doc #:21 Filed: 04/16/19 Page 3 of 11

Debtor 1 Richard l-lernandez
Debtor 2 Bobbie Hernandez Case number (l'f known) 19-00524

 

9. Equipment for sports and hobbies
Examples: Sports, photographic exercise and other hobby equipment bicycles, pool tables golf clubs, skis; canoes and kayaks; carpentry tools;
musical instruments _

l No
|:\ Yes. Describe .....

10. Firearms
Examp!es: Pistois, rii'les, shotguns, ammunition, and related equipment

l No
l:l Yes. Describe .....
11. Clothes
Examples: Everyday clothes, furs leather coats, designer wear shoes accessories

i:l No
- Yes. Describe .....

 

i clothes husband ` i $200.00

 

 

| clothes wife | $300.00

 

 

12. Jewe|ry_
Examples: Everyday jewelry, costume jewelry. engagement rings wedding rings heir|oomjeweiryl watches gems gold, silver
[:] No

- ‘(es. Describe .....

 

rings $ao.`oo

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

-' No
i:i Yes. Describe .....

14. Any other personal and household items you did not already list, including any health aids you did not list
- No

|:l Yes. lee specific information .....

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3 Write that number here. $3,580.0i)

 

 

 

 

16. Cash
Examples: iVioney you have in your walletl in your home, in a safe deposit box, and on hand when you tile your petition

|'_`lNo

- Yes ............

cash $206.00'

 

17. Deposits of money
Exampies. Checl<ing, savings or other financial accounts; certiiica'tes of deposit; shares ln credit unions brokerage houses, and other similar
institutions if you have muitip|e accounts with the same institution, list each.

i:l No
l Yes lnstitution name:
'Oriiciai Form iOGA/B Schedule A/B: Property _ page 3

Soitware Copyright (c) 1996~2019 Best Case. LLC - www.besicase.com Bssi Case Bankruptoy

Case: 19- -00524-jvvb Doc #: 21 Filed: 04/16/19 Page 4 of 11
Debtori Richard l-lernandez

 

Debtor 2 Bobbie Hernandez Case number (ifknown) 19-00524
4 front cu
credit union one
17.1. Ck, ck, Ck SaV huntington $50.00

 

 

18. Bonds, mutual funds, or publicly traded stocks
Exampies: Bond funds investment accounts with brokerage f rrns money market accounts

-No

i:i ¥es .................. institution or issuer name:

19. Non-pl.lbliciy-traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

-No

l:i Yes. Give specific information about them ...................
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negoliabie instruments include personal checks. cashiers’ checks, promissory notes, and money orders.
NOn-negoil`able instruments are those you cannot transfer to someone by signing or delivering them.

INo

[:l ¥es. Give specific information about them
issuer name:

21 .- Retirement or pension accounts
Exampies: interests in lRA, ER|SA, Keogn, 401 (it), 403(b). thrift savings accounts, or other pension or pront-sharing plans

i:l No
l Yes. List each account separatelyl

 

 

Type of account: institution name:
ESOP from previous employer. $2,000.00
401k from Carter $3,000.00

 

 

22. Security deposits and prepayments
Your share of ali unused deposits you have made so that you may continue service or use from a company
Exampies: Agreements with iandiords, prepaid rent, public utilities (e|ectric, gas, water), telecommunications companies, or others

INo

|:l Yes_ . . institution name or individuai:

23. Annuities (A contract for a periodic payment of money to youl either for life or for a number of years)
- No

i:l Yes_____________ issuer name and description

24. interests in an education iRAl in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

l No
ij Yes _____________ institution name and description. Separate|y file the records of any interests.i1 U.S.C. § 521(»::):

25. Trusts, equitable or future interests in property iother than anything listed in line 1), and rights or powers exercisable for your benefit
- No

I:l Yes. Give specific information about them...

26. Patentis, copyrights, trademarks, trade secrets, and other intellectual property
Exampies: lnternet domain names, websites, proceeds from royalties and licensing agreements

l No
ill ¥es. Give specific information about them...

27. Licsnses. franchises, and other general intangibles
Exampies: Buiiding perrnits, exclusive licenses, cooperative association holdings, liquor iicenses, professional licenses

l 'No .
[I] Yes. 'Give specific information about them...

Oriicia| Form 106AIB Schedule NB: Property page 4
Soi‘tware Copyrighi (c) 1996-2019 Best Case, LLC - www.bestcase.com Bast Case Bankruptcy

Case:19-00524-jvvb Doc #:21 Filed: 04/16/19 Page 5 of 11

Debtori Richard Hemandez
Debtor 2 Bobbie Hemandez Case number (iflrnown) 19-00524

 

 

28. '[ax refunds owed to you
l No
l:l ¥es. Give specific information about them, including whether you already filed the returns and the tax years .......

29. Fami|y support _
Exampies: Past due or lump sum aiimony, spousal support, child support, maintenance divorce settlement, property settlement

l No
|:l Yes. Give specific information ......

30. Other amounts someone owes you
. Examples.' Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation, Soclal Security
benefils; unpaid loans you made to someone else

l No
l:l Ves. Give specific infomiation..

31. interests in insurance policies
Exampie_s: Heaith, disability, or life insuranoe; health savings account (HSA); credit, homeownersl or renter’s insurance

' l .-No_
L_.i Yes. Name the insurance company of each policy and list its value.

Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
lf you are the beneficiary ofa living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

l No
l:| Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

- No
[] Yes. Describe each claim .........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
- No
l:l ‘(e`s. Describe each claim .........

35. Any financial assets you did not already list
I No

|'.'] Yes. Give specific information..

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Wrilie that number here ..... 551250'°0

 

 

 

Describe Any susiness-Reiaied property voir own or nave an interest in. List any real estate in Pari 1.

37. Do you own or have any legal or equitable interest in any business-related property?
l No. co to Part s.

l`_`| Yes. co to line ss

Oflicial Form 106AIB Schedule Ale Property page 5
Soitware Copyrighl (c} 1996-2019 Beal Case, LLC ~ www.bestcasa.com Best Case Bankrupicy

Case:19-00524-jvvb Doc #:21 Filed: 04/16/19 Page 6 of 11

Debtor1 Richard Hemandez
Debtor 2 Bobbie Hemandez Case number {ifknown) 19-00524

 

Part 6: Describe Ariy Fami- and Commercial Flshin¢~Reiated Property Vou Own or Have an interest ln.
if you own or have an interest in farmiand, list it in Part1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
l No. co lo Part 7.

l:l Yes. Go to line 47.

Describe Ali Property ‘(ou Own or Have an interest in That ‘i'ou Did Not List Above

 

53. Do you have other property of any kind you did not already iist?
Examples: Season ticketsI country club membership

- No
L_..l Yes. Give specific information .........

 

 

 

 

 

 

 

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here .................................... $0,00
List the Totals of anh Part or this Form

55. Part1: Totai real estate, line 2 ..... $65,000_00

56. Part 2: Totai vehicles, line 5 $7,800.00

5‘1’.. Part 3: Totai personal and household items, line 15 $3!580.00

58. Part 4: Totai financial assets, line 36 $5,250.0{]

59. Part 5: Totai business-related propelty, line 45 $0.00

60. Part 6: Totai farm- and fishing-related property, line 52 $0_00

61. Part 7: Totai other property not listed, line 54 + l $g_og

62. Totai personal properly. Add lines 56 through 61... l $16,630.00 Copy removal Propertytofa! $16,630.00

63. Totai or all property on schedule Ale. Add line 55 + lino 62 551,630_00
Oflicial Form 106A/B Schedule AlB: Property page 6

Software Copyrighl (c) 1996-2019 Best Caso` LLC - www.bestcase.com Best Case Eankrupicy

Case:19-00524-jvvb Doc #:21 Filed: 04/16/19 Page 7 of 11

Fili in this information to identify your case:

    

Debtor1 Richarcl Hemandez

Firsi Name _ Middle Name - Last Name

Debtor 2
(Spouse if. filing) First Name Middle Name i.ast Name

 

_United States Bankruptcy Court for the: WESTERN DlSTR|CT OF ll.lilCHiGAN

 

Case number 19-00524

(if known}

 

l Check if this is an
amended filing

 

Oflicial Form 106C _
Schedule C: The Property You Claim as Exempt ms

Be as complete and accurate as possible if two married people are filing together, both are equally responsible for supplying correct information Using
the property you listed on Schedule A/B: Property (Ornciai Form 106AIB) as your source, list the property that you claim as exempt if more space is

needed, fill out and attacth this page as many copies of Pan‘ 2: Additional Page as necessary. On the top of any additional pages write your name and
case number (if known). `

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Aiternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory llmit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-~may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one oniy, even if your spouse is filing with you

.El ¥ou are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
- You are claiming federal exemptions 11 U.S.C. § 522{b)(2) '

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

Debtor1 Exemptions

1110 25th St Manistee, Ml 49660 11 U.S.C. § 522(€|)(1)
l $65,000.00 l $17,000.00

Manistee County __ _____

Line from Schedule A/B: 1.1 m 100% of fair market value, up to

any applicable statutory limit

 

2008 loop robison $7’000_00 - $o_oo 11 u.s.c. § szz(d)(zl

Line from Schedule A/B: 3.2 _ W~__

` n 100% of fair market value, up to
any applicable statutory limit

 

clothes husband 200_00 11 U.S.C. §'522(¢)(3)
Line from Schedule AfB: 1`1.1 _M - _--_¥

m 100% of fair market value, up to
any applicable statutory limit'

 

 

ck, ck, ck sav: 4_- front cu $50_00 - $50_00 11 U.S.C. § 522(d)(5)
credit union one _ __--*-__

huntington m 100% of fair market value, up to

Line from Schedule A/B: 17.1 any applicable statutory limit

ESOP from previous empioyer. $2’000_00 - $2’000_00 11 U.S.C. § 522(d)(12)

Line from Schedule A/B: 21 .1

m 100% of fair market value, up to
any applicable statutory limit

 

Officlal Form 1060 Schedule C: The Property You Claim as Exempt page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.hestcase.ccm Besi Case Bnnkrupi.cy

Case:19-00524-jvvb Doc #:21 Filed: 04/16/19 Page 8 of 11

    

401 k from Carter
" Line from Schedule A/B: 21.2

$3,000.00 l _ sa,ooo.oo 11U-S-C-§522ldlt12l

m 100% affair market value, up to
any applicable statutory limit

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4101/19 and every 3 years after that for cases filed on or alter the date of adjustment.)

l No
l:l Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
l:l No
l'_'l yes
Oflicia| Form 1060 Schedule C: The Property You Claim as Exempt page 2 of4

Software Copyrighl (ol 1996-2019 Best Case. LLC - www.bestcase,oom Bsst Case Bankruplcy

Case:19-00524-jvvb Doc#:zl l=lled

Fi|| in this information to identity your case;

Debtor 1

 

Firsl Nln'le

Bobbie Hemandez
Firsi Name

Middle Name
Debtor 2

(Spouse if. filing) Middle Name

United States Bankruptcy Court for the:

Last Name

Last Name

WESTERN DlSTR|CT OF MlCH|GAN

 

Case number 19-00524

(i'l known)

 

 

 

Officia| Form 106C

Schedule C: The Property Vou Claim as Exempt

: 04/16/19 Page 9 of 11

l cheek if this le an
amended nling

4116

Be as complete and accurate as possible |f two married people are filing together, both are equally responsible for supplying correct information Using
the property you listed on Schedule A/B: Property (Oflioial Form 106AIB) as your souroe, list the properly that you claim as exempt if more space is
needed, fill out and attach to this page as many oopies,¢of Part'2: Addl'tional Page as necessary On the top of any additional pages, write your name and

case number (if known). \

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exemptl Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions-~suoh as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount. l-lowever, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is detennlned to exceed that amount, your exemption would be limited

to the applicable statutory amount.
identify the Property Vou Claim as Exempt

1. Which set of exemptions are you claiming? Check one on.ly, even if your spouse is filing with you.

l:l`¥ou are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

- ¥ou are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

-Debtor 2 Exemptions
1110 25th St Manistee, M| 49660

517.000.00

'100% of fair market value, up to

any applicable statutory limit

11 U.S.C. § 522(d)(1)

 

$800.00

100% cf fair market value, up to

any applicable statutory limit

11 u.s.c. § 522(d)(2)

 

 

$3,000.00

100% of fair market valuel up to

any applicable statutory limit

11 u.s.c. § 522(d)(3}

 

$300.00

100% of fair market valuel up to

any applicable statutory limit

11 u.s.c. § szz(d)(s)

 

65,000.00
Manistee Counl:y $_
Line from Schedule A/B: 1 .1
1997 dodge dakota o o
Line from Schedule A/B: 3.1 $8 o' o
. FUI'¥'liShingS $3 oho_oo
Line from schedule A/e: 6.1 --_'_
clothes wife
Line from Schedule A/B: 1 1 .2 $300'00
rings $so.oo

l_ine from Schedule A/B: 12.1

$80.00

100% affair market value, up to
any applicable statutory limit

11 U.S.C. § 522((1)(4)

 

OfEcia| Form 1060
Softwer'e Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule C: The Property You Claim as Exempt

page 3 of 4
Besl Case Bankruptcy

‘ C386219-00524-jwb DOC #221 Filed: 04/16/19 Page 10 Oi 11

 

Line from Schedule A/B: 16.1 .

n 100% of fair market value, up to
any applicable statutory limit

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases lilecl on or after the date of adjustment.)

l No
l:l ‘(es. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

l:l No
n ‘(es
Officlal Form 1060 Schedule C: The Property You Claim as Exempt page 4 of 4

Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.oom Best Case Bankruptcy

Case:19-00524-jvvb Doc #:21 Filed: 04/16/19 Page 11 of il

United States Bankruptcy Court
Western District of Michigan

Richard Hemandez

111 fe Bobbie Hemandez Case No. 19-00524

Debtor(s) Chapter 13

. AMENDED
DECLARA'.[`ION CONCERNING DEBTOR'S SCHEDULES

DECLARATION UNDER PENALTY OF PERJURY BY lNI)IVIDUAL DEBTOR

I declare under penalty of perjury that I have read the foregoing , consisting of 0 page(S), and that they
are true and correct to the best of my knowledge, information, and bclief.

Date Aprit 16, 2019 Signature IsI Richard Hemandez

Richard.Hernandez
Debtor

Date Apri| 16, 2019 Signature Isl' Bobbie Hemandez

Bobbie Hemandez
Joint Debtor

- Penahy for making a false statement or concealing properly Fine of up to $500,000 or imprisonment for up to 5 years or both.
18 U.S.C. §§ 152 and 3571.

Soft'ware Copyright (c) 1996-2019 Besl Case, LL.C - www.beslcase.oom Best Case Banl<n.iptcy

